Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Janet Pioli (reg. #: 35323) on 8/10/2022.
The application has been amended as follows: 
Within claim 21, line 5: “second stent” has been changed to --a second stent--.
Within claim 21, line 8: “the graft material” has been changed to --graft material--.
Within claim 21, line 11: “the graft material” has been changed to --graft material--.
Within claim 21, line 15: “the graft material” has been changed to --graft material--.
Within claim 22, line 2: “second and third recessed” has been changed to --second, and third recessed--.
Within claim 22, line 3: “second and third fenestrations” has been changed to --second, and third fenestrations--.
Within claim 28, line 3: “first end,” has been changed to --a first end,--.
Within claim 28, line 5: “second stent” has been changed to --a second stent--.
Within claim 28, line 17: “first, fenestrations,” has been changed to --first, second,--.
Within claim 35, line 2: “second and third recessed” has been changed to --second, and third recessed--.
Within claim 36, line 2: “second and third recessed” has been changed to --second, and third recessed--.
Within claim 37, line 12: “portion graft material that” has been changed to --portion of graft material that--.
Within claim 37, line 13: “first recessed portion” has been changed to --first recess--.
Within claim 37, line 16: “portion graft material that” has been changed to --portion of graft material that--.
Within claim 37, line 19: “recessand” has been changed to --recess and--.
Within claim 37, line 20: “the third recess n being defined by a third recessed portion graft” has been changed to --the third recess being defined by a third recessed portion of graft--.
Within claim 38, line 2: “second and third shaped” has been changed to --second, and third shaped--.
Within claim 39, line 2: “second and third shaped” has been changed to --second, and third shaped--.
Within claim 40, lines 2-3: “a stent of the plurality of stents” has been changed to --the second stent--.
Within claim 41, lines 2-3: “a stent of the plurality of stents” has been changed to --the third stent--.
Within claim 42, line 2: “second and third shaped” has been changed to --second, and third shaped--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose or would render obvious:
With respect to claim 21:
A stent graft featuring three recessed regions and three graft tubes.  Each recessed region is made up of graft material which is recessed (sunken) into a main lumen of the stent graft and includes a fenestration therein, the first and second recessed regions share a common border, the second and third recessed regions share a common border.  Each graft tube extends from one of the fenestrations into the main lumen of the stent graft toward a second end of the stent graft.
With respect to claim 28:
A stent graft featuring three recessed regions and three graft tubes.  Each recessed region is made up of graft material which is recessed (sunken) into a main lumen of the stent graft and includes a fenestration therein, the first and second recessed regions abut each other, the second and third recessed regions abut each other.  Each graft tube extends from one of the fenestrations into the main lumen of the stent graft toward an end of the stent graft.
With respect to claim 37:
A stent graft featuring three recesses and three graft tubes.  Each recess is bounded by two adjacent stents and is made up of graft material which is recessed (sunken) into a main lumen of the stent graft and includes a first end with a fenestration therein.  The first and second recesses are at least partially longitudinally and circumferentially offset from each other.  The second and third recesses are at least partially longitudinally and circumferentially offset from each other. Each graft tube extends from one of the fenestrations into the main lumen of the stent graft toward an end of the stent graft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774